     Case 2:19-cv-02535-JAM-DB Document 101 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES CONERLY, et al.,                             No. 2:19-cv-2535 JAM DB PS
12                       Plaintiffs,
13           v.                                          ORDER
14    SHARIF TARPIN, et al.
15                       Defendants.
16

17          Plaintiffs James Conerly, Marilyn Tillman-Conerly, and Carina Conerly are proceeding in

18   this action pro se. This matter was referred to the undersigned in accordance with Local Rule

19   302(c)(21) and 28 U.S.C. § 636(b)(1). On October 9, 2020, defendants Service Employees

20   International Union, Tiffany Morris, and Mary Kay Henry filed a motion to dismiss plaintiffs’

21   second amended complaint. (ECF No. 89.) The motion is noticed for hearing before the

22   undersigned on November 6, 2020. Pursuant to Local Rule 230(c) plaintiffs were to file an

23   opposition or a statement of non-opposition to defendants’ motion “not less than fourteen (14)

24   days preceding the noticed . . . hearing date.” Plaintiffs, however, have failed to file a timely

25   opposition or statement of non-opposition.

26          The failure of a party to comply with the Local Rules or any order of the court “may be

27   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

28   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or
                                                        1
     Case 2:19-cv-02535-JAM-DB Document 101 Filed 10/30/20 Page 2 of 2


 1   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and
 2   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be
 3   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.
 4          In light of plaintiffs’ pro se status, and in the interests of justice, the court will provide
 5   plaintiff with an opportunity to show good cause for plaintiffs’ conduct along with a final
 6   opportunity to oppose defendants’ motion. Moreover, numerous other defendants in this action
 7   have filed motions to dismiss or motions to strike which are noticed for hearing throughout
 8   November. For purposes of judicial efficiency, the hearing of all motions will be continued to a
 9   single date.
10          Accordingly, IT IS HEREBY ORDERED that:
11          1. Plaintiffs show cause in writing within fourteen days of the date of this order as to why
12   this case should not be dismissed for lack of prosecution;
13          2. The November 6, 2020 hearing of defendants’ motion to dismiss (ECF No. 89) is
14   continued to Friday, December 4, 2020, at 10:00 a.m., at the United States District Court, 501 I
15   Street, Sacramento, California, in Courtroom No. 27, before the undersigned;
16          3. On or before November 20, 2020, plaintiffs shall file an opposition or statement of
17   non-opposition to defendants’ motions 1 ;
18          4. The hearings of defendants’ October 9, 2020 motion to dismiss (ECF No. 90), October
19   12, 2020 motions to dismiss (ECF Nos. 92, 93, 94, 95), and October 13, 2020 motion to strike
20   (ECF No. 97) are also continued Friday, December 4, 2020, at 10:00 a.m.; and
21          5. Plaintiffs are cautioned that the failure to timely comply with this order may result in
22   the recommendation that this case be dismissed.
23   DATED: October 29, 2020                        /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
     1 Alternatively, if plaintiffs no longer wish to pursue this civil action, plaintiffs may comply with
27
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                         2
